Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to Pawlik et al. (U.S. Patent 8,469,482) 
	Pawlik et al. discloses the following claimed subject matter:
Re-claim 1, 6, and 14, an apparatus comprising: an illuminator (100) to emit light on a media (101) to be printed on; an optical sensor (103) disposed proximate to the illuminator to detect an amount of reflected light; and a processor (14) to control the illuminator and the optical sensor (col.6, lines 7-47), wherein the processor is to calibrate the illuminator to determine a first brightness level (defined as light intensity; see claim 1, 5) for high sensitivity at the optical sensor, and wherein the processor is to calibrate the illuminator to determine a second brightness level iteratively based on a signal to noise ratio, the processor to compare the second brightness level with the first brightness level to determine whether to proceed with detection of an edge of the media using the second brightness level. (see Pawlik claims 1-2, 5-11; figs.4-10)

Re-claim 2, the apparatus further comprising a cover to protect the optical sensor and the illuminator. (col.5, lines 15-17; col.6, lines 7-12; fig.3, 4)

Re-claim 3, 7,  the apparatus further comprising: a guide bar (382); and a carriage (200) slidably mounted on the guide bar, wherein the carriage supports the illuminator and the optical sensor. (col.5, line 15 - col.6, line 12; fig.3, 4)

Re-claim 4, 8, the apparatus further comprising a printhead (99) mounted on the carriage, wherein the printhead is mounted at a fixed relative position to the illuminator and the optical sensor. (col.5, line 15 - col.6, line 12; fig.3, 4)

Re-claim 5, 13, 15, wherein processor is to receive an input representing a media size, the processor to verify the input corresponds with the edge detected. (see media edge detection, col.8, lines 9-32, claims 1, 6-8, 11-14)

Re-claim 9, wherein the carriage is movable along the guide bar between a first position to determine the first brightness level and a second position to determine the second brightness level. (col.5, line 15 - col.6, line 12; fig.3, 4)

Re-claim 10, wherein the first position is over the media and the second position is over an absorber. (described by media surface texture or known media properties, col.8, lines 33-62, see also claims 6-8, 11-14)

Re-claim 11, wherein determining a first brightness level comprises adjusting the reflected brightness range to be within a substantially linear response region of the optical sensor. (col.7, line 3-col.9, line 30; figs.6-10)

Re-claim 12, wherein determining a second brightness level comprises increasing the reflected brightness range iteratively until the predetermined signal to noise ratio threshold is reached. (see also col.7, line 3-col.9, line 30; figs.6-10)

	The printing method and the non-transitory machine-readable storage recited in independent claims 6 and 14 includes features that are analogous to those recited in independent claim 1. Therefore, argument as stated above is applicable.  
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S Application Pub. No. 2007/0076074 A1 to Zhang et al.
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853